Appeal from so much of an order of the Supreme Court at Special Term, entered January 5, 1977 in Sullivan County, as dismissed certain causes of action alleged in the complaint. The defendant law firm was hired on June 16, 1971 by plaintiff to foreclose a mechanic’s lien and on that date defendants were paid the sum of $500. After the foreclosure, defendants *907distributed all moneys received except the sum of $8,232.40 which they claimed was due them as the reasonable amount of their fees and disbursements. The plaintiff maintains that the sum of $500 was the agreed amount for the services to be rendered. Defendants contend it was only a down payment. The complaint alleges some seven causes of action based, among other things, on wrongful acts, fraud, unjust enrichment and breach of implied contract. From our reading of the complaint, however, we conclude, as did Special Term, that the only viable cause of action alleged is whether the sum retained by defendants is the fair and reasonable value of the legal services rendered. The order of Special Term, therefore, should be affirmed. Order affirmed, with costs. Koreman, P. J., Sweeney, Kane and Main, JJ., concur; Greenblott, J., not taking part.